United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.W., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
CONTRACT MANAGEMENT AGENCY,
Carlsbad, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Sally F. Lamaccia, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-358
Issued: December 15, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 20, 2009 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ decision dated October 21, 2009. Under 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained a lower back injury in the performance of duty
on July 2, 2001.

FACTUAL HISTORY
This case has previously been before the Board. In a January 4, 2005 decision,1 the Board
affirmed the Office’s March 19, 2004 decision. The Board found that none of the physicians of
record provided a sufficient explanation to support how appellant’s back condition was caused or
contributed to by the July 2, 2001 incident instead of his 30-year history of lumbar problems. The
facts of this case are set forth in the Board’s January 4, 2005 decision and are herein incorporated
by reference.
By decisions dated March 17, 2006 and May 21, 2007, the Office denied appellant’s
requests for modification.
In a report dated July 2, 2007, Dr. Robert Warren, Board-certified in psychiatry and
neurology, stated that he examined appellant on June 20, 2007. He reviewed the history of
injury and appellant’s medical records and advised that appellant had degenerative disease of the
lumbar spine at L3-4 and L4-5 which was aggravated by the July 2, 2001 work injury.
Dr. Warren opined that appellant had an underlying problem with his lumbar spine, spinal
stenosis, which predisposed him to having lower back symptoms, particularly with being
confined in a very small car in an uncomfortable position. He recommended that appellant
undergo a magnetic resonance imaging (MRI) scan of the lumbar spine, nerve conduction and
electromyelogram testing of the lower extremities in order to render a fully informed opinion.
In an October 8, 2007 report, Dr. Neville Alleyne, Board-certified in orthopedic surgery,
stated findings on examination and advised that appellant was experiencing increased low back
and bilateral leg pain. Appellant underwent a lumbar MRI scan on July 12, 2007 which showed
that he had severe spinal stenosis, lateral recess at L3-4 secondary to disc disease, but especially
severe posterior facet arthropathy; moderate to severe spinal stenosis at L4-5, secondary to disc
disease, again, especially from posterior facet arthropathy; and left lateral recess narrowing at
L5-S1 secondary to posterior facet arthropathy, with no focal disc herniation. Dr. Alleyne
recommended a decompressive laminectomy at L3 to S1.
In a report dated November 12, 2007, Dr. Alleyne stated that he performed a
decompressive laminectomy procedure at L3 to SI with medial, facetectomy and foraminotomies
on October 9, 2007. He advised that appellant was doing well post surgically.
By letter dated February 8, 2008, appellant’s attorney requested reconsideration.
By decision dated May 6, 2008, the Office denied modification of its prior decisions
denying the claim.
By letter dated May 13, 2008, appellant’s attorney requested reconsideration.
1

Docket No. 04-1692 (issued January 4, 2005). On September 27, 2002 appellant, then a 55-year-old quality
assurance specialist, alleged that he aggravated a preexisting low back condition on July 2, 2001 while entering and
exiting a government car. By decision dated July 18, 2003, the Office denied his claim, finding that he did not
submit sufficient medical evidence to establish that the July 2, 2001 incident caused an injury. By decision dated
March 19, 2004, the Office denied appellant’s request for modification.

2

In a November 8, 2007 report, received by the Office on May 19, 2008, Dr. Warren
opined that appellant had a significant, preexisting low back condition which progressed over
time but had nothing to do with the July 2, 2001 work incident. He advised that the findings of
facet and ligament changes were of a degenerative nature and were not due to an acute injury.
Dr. Warren stated that appellant’s preexisting nonoccupational changes predisposed him to
exacerbations under certain circumstances. The fact that appellant had significant degenerative
disease of the lumbar spine, combined with being a large man sitting in a tight space with his
lower back confined and flexed, would have been sufficient to cause an exacerbation of his
underlying medical condition. Dr. Warren indicated that the July 2001 incident was work related
because the vehicle appellant was given was unsuited for his preexisting condition, causing him
to experience increased symptoms and an exacerbation of his condition.
By decision dated September 16, 2008, the Office denied modification of its prior
decisions. On January 28, 2009 appellant’s attorney requested reconsideration.
In a May 28, 2009 decision, the Office denied appellant’s reconsideration request on the
grounds that it did not raise substantive legal questions or include new and relevant evidence
sufficient to require the Office to review its prior decision.
By letter dated July 22, 2009, appellant’s attorney requested reconsideration. Counsel
requested clarification as to whether the Office had previously reviewed Dr. Warren’s July 2,
2007 medical report. She noted that the Office merely made reference to Dr. Warren’s June 20,
2007 evaluation and contended that, because the medical evidence submitted was
uncontroverted, the Office had the burden to further develop the claim.
Appellant submitted an October 24, 2007 report from Dr. Warren in which he reiterated
his findings and conclusions.
Appellant submitted progress reports from Dr. Alleyne dated February 25, May 29 and
June 23, 2008. Dr. Alleyne stated findings on examination and summarized findings and
conclusions as previously submitted. In a December 1, 2008 report, he advised that appellant
had been experiencing some increasing discomfort into his middle and upper back and into his
left leg. Dr. Alleyne related that appellant’s lower back pain was aggravated by a February 14,
2008 motor vehicle accident. He reiterated that appellant’s underlying asymptomatic stenosis
was aggravated by the use of an undersized car at work on July 2, 2001, which caused prolonged
back problems and necessitated surgical intervention.
By decision dated October 21, 2009, the Office denied modification of its prior
decisions.2

2

The Office noted that appellant had filed a separate claim for the February 14, 2008 vehicular accident, claim
number xxxxxx272, which the Office denied.

3

LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act3 has the
burden of establishing that the essential elements of his or her claim including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act, that an injury was
sustained in the performance of duty as alleged, and that any disability and/or specific condition
for which compensation is claimed are causally related to the employment injury.4 These are the
essential elements of each and every compensation claim regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether “fact of injury” has been established. The
employee must submit sufficient evidence to establish that he or she actually experienced the
employment incident at the time, place and in the manner alleged.6 The employee must also
submit sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.7
The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference that there is a causal relationship between the two.8
An award of compensation may not be based on surmise, conjecture or speculation.
Neither, the fact that an employee’s condition became apparent during a period of employment
nor the belief that his condition was caused, precipitated or aggravated by his employment is
sufficient to establish causal relationship.9 Causal relationship must be established by
rationalized medical opinion evidence and appellant failed to submit such evidence.
ANALYSIS
The Office accepted that on July 2, 2001 appellant entered and exited from a compact
government vehicle. The question of whether an employment incident caused a personal injury
can only be established by probative medical evidence.10 The Board finds that appellant has not
submitted rationalized medical evidence to establish that the July 2, 2001 employment incident

3

5 U.S.C. §§ 8101-8193.

4

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

5

Victor J. Woodhams, 41 ECAB 345 (1989).

6

John J. Carlone, 41 ECAB 354 (1989).

7

Id. For a definition of the term “injury,” see 20 C.F.R. § 10.5(e)(e).

8

See Joe T. Williams, 44 ECAB 518, 521 (1993).

9

Id.

10

Carlone, supra note 6.

4

caused or contributed to his claimed lumbar condition on necessitated surgery at L3 to S1 on
October 9, 2007.
Dr. Warren stated that appellant had preexisting degenerative lumbar disease at L3-4 and
L4-5, underlying spinal stenosis, which made him susceptible to experiencing low back
symptoms. He indicated that appellant’s condition was aggravated and became symptomatic on
July 2, 2001 when he was confined in the space of a small car in an uncomfortable position.
Dr. Alleyne stated in his October 8, 2007 report that appellant had increasing low back pain and
bilateral leg pain. He noted that the July 12, 2007 MRI scan demonstrated spinal stenosis at
L3-4, L4-5 and L5-S1 secondary to disc disease, with severe posterior facet arthropathy.
Dr. Alleyne performed a decompressive laminectomy, L3 to SI, on October 9, 2007, which
partially ameliorated appellant’s lower back symptoms. He stated in his December 1, 2008
report that appellant had been experiencing some increasing discomfort into his middle and
upper back and into his left leg and advised that his lower back pain was aggravated by a
February 14, 2008 vehicular accident. Dr. Alleyne opined that appellant’s July 2, 2001 work
incident was the result of underlying asymptomatic stenosis aggravated by his use of a small car.
The weight of medical opinion is determined by the opportunity for and thoroughness of
examination, the accuracy and completeness of physician’s knowledge of the facts of the case,
the medical history provided, the care of analysis manifested and the medical rationale expressed
in support of stated conclusions.11 Although Drs. Warren and Alleyne presented diagnoses of
appellant’s condition, the physicians did not sufficiently address how these conditions were
causally related to the July 2, 2001 work incident. Their reports did not explain how appellant
sustained a low back injury because he was entering and exiting a compact car on July 2, 2001.
The medical opinions from Drs. Warren and Alleyne regarding causal relationship are of
diminished probative value in that they did not provide adequate medical rationale in support of
their conclusions.12 The physicians did not adequately describe appellant’s accident or how the
accident would have been competent to cause the claimed condition.13 There is, therefore, no
rationalized evidence in the record that appellant’s low back injury was work related. Therefore,
appellant failed to provide a medical report from a physician that explains how the work incident
of July 2, 2001 caused or contributed to the claimed lower back injury.
On appeal to the Board, appellant’s attorney contends that the Office erred in denying
compensation for the July 2, 2001 work incident in light of the ample medical evidence
submitted and in light of appellant’s 30-year history of low back problems. The Board notes that
the Office fully considered the medical evidence of record in its October 21, 2009 decision. The
medical evidence and legal arguments appellant presented were given thorough consideration in
numerous decisions dated from July 2003.

11

See Anna C. Leanza, 48 ECAB 115 (1996).

12

William C. Thomas, 45 ECAB 591 (1994).

13

The Board notes that the descriptions of appellant’s July 2, 2001 work incident and alleged injury provided by
Drs. Warren and Alleyne were substantially similar to those considered and rejected by the Board in its January 4,
2005 decision.

5

The Office advised appellant of the evidence required to establish his claim. The reports
of Dr. Warren and Dr. Alleyne do not adequately explain the medical process which the July 2,
2001 incident would aggravate appellant’s condition. Accordingly, he did not establish that he
sustained a low back injury in the performance of duty. The Office properly denied appellant’s
claim for compensation.
CONCLUSION
The Board finds that appellant failed to establish that he sustained a lower back injury on
July 2, 2001.
ORDER
IT IS HEREBY ORDERED THAT the October 21, 2009 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: December 15, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

